DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5 and 7-11 are currently pending. Claims 1-3 have been amended. Claims 7-11 has been added.
Claim Objections
Claim 11 is objected to because of the following informalities: “…and polyethylene or vinyl chloride” in line 2 should read “…polyethylene and vinyl chloride.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tura et al. ‘727 (US Patent No. 5,452,727 – previously cited) in view of Takashi ‘963 (US Pub No. 2013/0260963) further in view of Chou et al. ‘434 (US Pub No. 2013/0289434 – previously cited) further in view of Schulte ‘011 (US Pub No. 2011/009311 – previously cited).
Regarding claim 1, Tura et al. ‘727 teaches a lip force detecting apparatus for detecting a closure force of lips (Abstract), comprising: a housing (Fig. 1 housing 12 and Column 3 Lines 3-35); a base portion attached to the housing and insertable into a mouth of a user (Fig. 1 probe 10 and Column 3 Lines 3-35) a detecting unit (Column 3 Lines 36-35; Probe 10 is a pressure-sensitive probe that may be conveniently applied directly to the muscle under test at a variety of positions to measure muscle strength in different directions and is responsive to the pressure rather than to the total force that the muscle exerts.) measuring: i) a first pressing force applied to the base portion by pressing a left side of lips (Column 6 Lines 16-59), and ii) a second pressing force applied to the base portion by pressing a right side of lips (Column 6 Lines 16-59); and a control unit configured to: i) obtain a lip closure force of the left and right lips based on a measurement of the first pressing force and the second pressing force (Fig. 1 computer 15 and Column 3 Lines 3-35).
Tura et al. ‘727 teaches all of the elements of the current invention as mentioned above except for the base portion including: an upper base portion comprising a front wall portion and a rear wall portion, wherein the front wall portion protrudes upward to define a concave surface between the front wall portion and the rear wall portion of the upper base portion; and a lower base portion comprising a front wall portion and a rear wall portion, wherein the front wall portion protrudes downward to define a concave surface between the front wall portion and the rear wall portion of the lower base portion, further wherein the lower base portion is separated vertically from the upper base portion to create a horizontal gap between the upper base portion and the lower base portion to permit independent vertical deflection of the upper base portion and the lower base portion in response to a pressing force applied to the base portion.
Takashi ‘963 teaches an oral device with a first lip support 1 and a second lip support 4. The first lip support 1 comprises a first outer bearing wall 2 and a first inner bearing wall 3 respectively upwardly extended from two opposite sides thereof and the second lip support 4 comprises a second outer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base portion of Tura et al. ‘727 to include an upper base portion and a lower base portion as Takashi ‘963 teaches that the upper and low base portions would aid in securing the device between the mucous membranes of the mouth and the gums and to aid in independently moving the upper and low base portions positively and continuously ([0016]).
Tura et al. ‘727 in view of Takashi ‘963 teaches all of the elements of the current invention as mentioned above except for wherein the control unit is configured to ii) output a difference of lip closure force between the left and right lips.
Chou et al. ‘434 teaches a subject who suffers from a swallowing disorder who has dysphagia following unilateral stroke. Movement range of the left side lips and tongue is relatively small and lift force of left side soft palate is weak ([0043]). [0045] explains how Table 3 compares a left-side 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lip force detecting apparatus of Tura et al. ‘727 in view of Takashi ‘963 to compare a difference of forces between both lips and transmit such signals as Chou et al. ‘434 teaches that this would aid in calculating a severity of swallowing disorder of a patient ([0045]) and evaluate muscle dysfunction ([0008]).
Schulte ‘011 teaches measuring a force on a right side of a person’s and a force on a left side of the person’s body, and determining a comparative difference between the right and left forces ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lip force detecting apparatus of Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 to include outputting a difference of the lip closure force between the left and right lips as Schulte ‘011 teaches this would aid in determining unequal right and left strength, which is thought to be an indicator of nerve interference, as nerve interference inhibits the activity of the nerve sand leads to weakness in the muscles ([0005]).
Regarding claim 4, Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 further in view of Schulte ‘011 teaches all of the elements of the current invention as mentioned above except for wherein the base portion comprises a concave surface at a surface where the lip force detecting apparatus is configured to contact the lips.
Takashi ‘963 teaches during application of the oral rehabilitation device, the patient's upper lip and lower lip are respectively rested on the first lip support 1 and the second lip support 4, enabling the first inner bearing wall 3 and the second inner bearing wall 6 to be respectively secured between the mucous membranes of the mouth and the gums and the elastically recoverable elastic connection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base portion of Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 further in view of Schulte ‘011 to include a concave surface at a surface where the lip force detecting apparatus is configured to contact the lips as Takashi ‘963 teaches this will aid in making the user’s mouth feel soft and comfortable when an oral device is in the user’s mouth ([0016]).
Regarding claim 5, Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 further in view of Schulte ‘011 teaches all of the elements of the current invention as mentioned above except for further comprising a display unit, wherein the display unit can compare and display the difference of the lip closure force between the left and right lips based on information output from the control unit.
Chou et al. ‘434 teaches a subject who suffers from a swallowing disorder, who has dysphagia following unilateral stroke. Movement range of the left side lips and tongue is relatively small and lift force of left side soft palate is weak ([0043]). [0045] explains how Table 3 compares a left-side swallowing muscle group and a right-side swallowing muscle group of a subject with a swallowing disorder. Measured data and calculation results may be transmitted to an external electronic device ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lip force detecting apparatus of Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 further in view of Schulte ‘011 to include a display unit as .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 further in view of Schulte ‘011 further in view of Nakao ‘065 (US Pub No. 2003/0163065 – previously cited).
Regarding claim 2, Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 further in view of Schulte ‘011 teaches all of the elements of the current invention as mentioned above except for wherein the front wall portion of the upper base portion has a notch portion in a middle of a horizontal extension.
Nakao ‘065 teaches a notch is formed in a center of an edge of an inner mouthpiece (Fig. 2 notch 20 and [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front wall portion of the upper base portion of Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 further in view of Schulte ‘011 to include a notch portion in a middle of a horizontal extension as Nakao ‘065 teaches that a notch would aid in the mouthpiece avoiding contact with a frenulum of the lip and avoid displeasing the examinee ([0137]).
Claims 3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 further in view of Schulte ‘011 further in view of Al-Tawil ‘225 (US Pub No. 2012/0123225).
Regarding claim 3, Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 further in view of Schulte ‘011 teaches all of the elements of the current invention as mentioned above except for wherein the upper base portion is split into a left portion and a right portion, the left portion and the right portion divided by a vertical gap to permit independent vertical deflection of the left portion and the right portion in response to the pressing force.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper base portion of Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 further in view of Schulte ‘011 to include a left portion and a right portion as Al-Tawil ‘225 teaches this will aid in complying with the shape of the patient’s mouth ([0059]), which would also aid in the mouth piece complying with the movement of the left side and right side of the mouth.
	Regarding claim 7, Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 further in view of Schulte ‘011 further in view of Al-Tawil ‘225 teaches wherein the detecting unit is configured to detect the first pressing force generated when the left side of lips presses the left portion and the second pressing force generated when the right side of lips presses the right portion. As mentioned in the rejection for claim 1, Tura et al. ‘727 teaches the detecting unit. In combination with the upper base portion that is split into a left portion and a right portion as mentioned in claim 3, the detecting unit of Tura et al. ‘727 would still teach detecting the first pressing force generated when the left side of lips presses the left portion and the second pressing force generated when the right side of lips presses the right portion.
Regarding claim 8, Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 further in view of Schulte ‘011 teaches all of the elements of the current invention as mentioned above except for wherein the lower base portion is split into a left portion and a right portion, the left portion and the right portion divided by a vertical gap to permit independent vertical deflection of the left portion and the right portion in response to the pressing force.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower base portion of Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 further in view of Schulte ‘011 to include a left portion and a right portion as Al-Tawil ‘225 teaches this will aid in complying with the shape of the patient’s mouth ([0059]), which would also aid in the mouth piece complying with the movement of the left side and right side of the mouth.
	Regarding claims 9-11, Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 further in view of Schulte ‘011 teaches all of the elements of the current invention as mentioned above except for wherein the base portion is elastic, wherein the base portion is comprised of a synthetic resin, and wherein the synthetic resin is at least one of: styrene elastomer, polyester elastomer, silicon rubber, and polyethylene or vinyl chloride.
	Al-Tawil ‘225 teaches that a mouth piece is preferably fabricated from an elastomeric material such as polyisoprene rubber, chloroprene rubber, neoprene rubber, styrene butadiene rubber, and acrylonitrile butadiene rubber. Additional suitable examples include silicone, ethylene propylene diene methylene, polyvinylchloride, polyethylene, polyurethane, urethane-coated nylon, and ethyl vinyl acetate. Combinations of these materials may also be employed ([0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base portion of Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 further in view of Schulte ‘011 to be at least one of: styrene elastomer, polyester elastomer, silicon rubber, and polyethylene or vinyl chloride as Al-Tawil ‘225 .
Response to Arguments
Applicant argues that none of the prior art teaches or suggests the upper base portion and the lower base portion as mentioned in claim 1. Examiner respectfully agrees. However, upon further consideration, Takashi ‘963 teaches such limitations. As such, claim 1 is not rejected over Tura et al. ‘727 in view of Takashi ‘963 further in view of Chou et al. ‘434 further in view of Schulte ‘011.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791